STOKER, Judge.
For the reasons contained in Marcus A. Bordelon, et al v. Penn Properties, Inc., et al, docket number 82-823, 432 So.2d 1111 (La.App. 3rd Cir.1983), in which we render a separate opinion this date, the judgment in this case in favor of the plaintiffs is reversed and set aside. The case is remanded to the district court for a new trial and further proceedings in accordance with law and our views expressed in the case just referred to. Costs of this appeal are assessed equally against the two groups of plaintiffs in the consolidated cases. Assessment of the district court costs must await final determination.
REVERSED AND REMANDED.